Title: A Note on the Sources of Madison’s Speeches in the Second and Third Sessions of the First Congress, 25 January 1790–8 February 1791
From: 
To: 



Editorial Note
As explained in the preceding volume, the editors have followed contemporary sources rather than the Annals of CongressDebates and Proceedings in the Congress of
          the United States, 1789–1824 (42 vols.; Washington, 1834–56). in presenting the texts of JM’s speeches in Congress (PJMWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (vols. 1–10, Chicago, 1962–77; vols. 11—, Charlottesville,
        Va., 1977—)., XII, 62–64). The defectiveness of the Annals becomes more strikingly evident as one reads and compares the various sources for the debates of the second and third sessions. Thomas Lloyd’s Congressional Register, which was published in weekly numbers that were later bound together in volumes, carries the debates to 8 March 1790 (ending abruptly in mid-sentence). In addition to Lloyd, independent reports of congressional proceedings during the second session may be found in three New York City newspapers: John Fenno’s Gazette of the United States; Archibald M’Lean’s Daily Gazette; and Francis Childs’s Daily Advertiser. In compiling the Annals Joseph Gales followed Lloyd up to 8 March, and thereafter turned to Fenno. The newspapers of M’Lean and Childs, which Gales overlooked, are nevertheless indispensable sources for the second session’s debates.
Until Lloyd ceased publication, his Congressional Register usually provided the most complete reports of the House debates, though it always lagged several weeks behind the newspapers. Lloyd and his publishers, Hodge, Allen, and Campbell, had difficulty meeting their promise to supply weekly numbers for sale and distribution. One subscriber complained that his latest number, delivered on 17 April, did not carry the debates beyond 23 February (Tinling, “Thomas Lloyd’s Reports,” WMQWilliam and Mary Quarterly., 3d ser., XVIII [1961], 527–28; N.Y. Daily Gazette, 29 Jan., 20, 24, and 27 Apr. 1790). To fill in gaps in his shorthand notes, Lloyd occasionally lifted speeches from the newspapers. JM’s long speeches of 11 and 18 February in favor of discriminating between present and original holders of the public debt, for instance, originally appeared in M’Lean’s Daily Gazette. Although no numbers of the Congressional Register covering the debates after 8 March are known to have been published, Lloyd’s shorthand notebooks contain reports through 3 June 1790. A rough transcript of these notebooks, prepared by Marion Tinling, is available in the offices of the Documentary History of the First Federal Congress, George Washington University, Washington, D.C. While these transcribed notes are too disjointed to serve as a text for JM’s speeches, they are useful in making comparisons with the published versions (see speeches of 13 and 14 May 1790).
Beginning with the proceedings of 8 March 1790 and continuing through the remainder of the First Congress, the compiler of the Annals relied exclusively on John Fenno’s Gazette of the United States. On many days, however, Fenno devoted only a few sentences or a paragraph to the Committee of the Whole, and accordingly some important debates that were published in other newspapers receive only passing mention or none at all in the Annals. The slave trade debates of 16–22 March, for example, were fully reported in the Daily Advertiser and the Daily Gazette, but Fenno’s paper provided good coverage for only one day. The debate on JM’s trade and navigation bill went entirely unreported in the Gazette of the United States, which merely noted that a motion to postpone the bill “occasioned a lengthy debate” (26 June 1790).
Even where Fenno devoted ample space to the House debates, his reports were some weeks in arrears and frequently were copied from other newspapers. JM’s major speech of 22 April on assumption was reprinted by Fenno on 19 May from the Daily Advertiser of 26 April. The Gazette of the United States, moreover, printed only JM’s speech, omitting several others that preceded his. A reader of the Annals thus might conclude that JM was the only speaker on that day. The Annals also failed to indicate that JM was, in fact, speaking to Sherman’s motion for a modified assumption.
As a source for the debates of the second session, the Gazette of the United States is less useful than the Daily Gazette and the Daily Advertiser. Not only do these newspapers contain an abundance of material not included in the Annals, but they are also in many instances the original sources for the debates published in the Annals. In the present volume the texts of seventeen speeches of the second session are from these papers; only one is from Fenno’s Gazette. The Daily Gazette had consistently full coverage of Congress during this session; the Daily Advertiser was more often content with a brief summary of proceedings, but on certain topics its report of the debates is the most complete.
When the federal government moved to Philadelphia in December 1790, newspapers there assumed the responsibility for reporting congressional proceedings. John Fenno moved with the government and reestablished his Gazette of the United States in the new capital. Besides Fenno’s Gazette two other papers published independent reports of the House debates during the third session: the Pennsylvania Packet, published by John Dunlap and David Claypoole, which on 1 January became Dunlap’s American Daily Advertiser, and the General Advertiser, published by Benjamin Franklin Bache. Andrew Brown’s Federal Gazette also regularly carried the debates, but its reports were reprinted from the other papers.
As it had done with the second session’s debates, the Annals of CongressDebates and Proceedings in the Congress of
          the United States, 1789–1824 (42 vols.; Washington, 1834–56). failed to publish large segments of the debates from the third session and continued to rely on the Gazette of the United States. For much of this session the fullest reports of the House debates are to be found in the Pennsylvania Packet and its successor, Dunlap’s American Daily Advertiser. These papers are indispensable for the proceedings on the militia and excise bills of December 1790 and January 1791. Only with the bank bill debate of February does Fenno’s Gazette become the principal source. Even here it must be supplemented with Bache’s General Advertiser. Although its reports of individual speeches are generally briefer, this paper occasionally provides a more complete picture by summarizing speeches omitted by Fenno. In its account of the proceedings for 2 February 1791, for example, the Gazette of the United States prints only JM’s long speech. The General Advertiser has a shorter version of JM’s speech (though still quite full), but also reports three speeches that preceded his on this day.
The editors have retained the format used in the preceding volume of supplying a title and a brief context headnote (if necessary) for each of JM’s speeches (see PJMWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (vols. 1–10, Chicago, 1962–77; vols. 11—, Charlottesville,
        Va., 1977—)., XII, 64). Obvious typographical errors have been silently corrected.
